Citation Nr: 0830140	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-13 851	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than March 1, 2005, 
for payment of additional compensation for a dependent 
stepchild.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 16, 2005, determination by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which amended the 
veteran's disability compensation award to include a 
dependent child.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record shows VA first received a claim 
for additional dependency benefits for the veteran's 
stepchild, S.M.T., on February 7, 2005.

3.  There is no probative evidence of an earlier claim having 
been received by VA.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
2005, for payment of additional compensation for a dependent 
stepchild have not been met.  38 U.S.C.A. § 101 (West 2002); 
38 C.F.R. § 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2005.  That letter, in essence, 
notified the veteran of the evidence necessary to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA regulations provide that, under applicable criteria, the 
effective date of an award of additional compensation for a 
dependent is the latest of the following dates: (1) the date 
of claim, that is, listed in their order of applicability, 
(i) the date of the veteran's marriage, or birth/adoption of 
his or her child, if the evidence of the event is received 
within one year of the event; otherwise, (ii) the date notice 
is received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) the date the 
dependency arises; or, (3) the effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) the date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. 
§ 3.401(b) (2007).

The Board notes that, generally, payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the date on which 
the award becomes effective.  38 U.S.C.A. § 5111 (West 2002); 
38 C.F.R. § 3.31 (2007).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2007).

In this case, the record shows that in his April 2001 
application for VA benefits the veteran noted he was married, 
but provided no information for a dependent child.  On August 
17, 2002, the RO issued correspondence notifying the veteran 
of an award of service-connected disability compensation.  
The veteran was also notified that he was entitled to payment 
for an additional allowance for his dependents and requested 
to provide information for his dependents.  In a VA Form 21-
686c, Declaration of Status of Dependents, received on August 
22, 2002, the veteran reported he had married in February 
1999 and provided a copy of his marriage certificate.  No 
information was provided for any unmarried children.  

VA correspondence dated August 26, 2002, notified the veteran 
that his disability compensation award had been amended to 
include additional benefits for his spouse.  He was requested 
to inform the RO immediately of any change in the number or 
status of his dependents.  In correspondence dated June 11, 
2003, the veteran was notified of the award for a total 
rating based upon individual unemployability (TDIU).  He was 
also notified that his payment included an additional amount 
for his spouse and requested to inform the RO immediately of 
any change in the number or status of his dependents.  The 
veteran subsequently perfected an appeal including for 
entitlement to an earlier effective date for the award of 
TDIU.  In correspondence received by the RO in February 2004 
the veteran noted he had a twelve-year old daughter and that 
he was unable to get insurance to care for her.  No 
information indicating whether the child resided with the 
veteran or was a dependent was provided.  

On February 7, 2005, the veteran submitted a completed VA 
Form 21-686c signed by the veteran in December 2004 listing 
S.M.T. as an unmarried stepchild residing in his home.  He 
stated that he had not known at the time of his application 
in April 2001 that his stepchild would qualify for increased 
benefits and asserted that he had submitted a VA Form 21-686c 
and a birth certificate at that time with no reply.  In VA 
correspondence dated in February 2005 the veteran was 
notified that his disability compensation award had been 
amended to include additional benefits for his spouse and 
child effective from March 1, 2005.  

In correspondence dated February 23, 2005, the veteran 
reported that he had applied for dependent compensation for 
his stepchild in 2002 and submitted a copy of a VA Form 21-
686c dated August 24, 2002, listing S.M.T. as an unmarried 
child residing in his home.  He stated the original form had 
been returned to the RO after he received notice of his 
disability compensation award in 2002 and requested 
entitlement to an effective date for payment of an additional 
amount for his dependent stepchild from April 1, 2001.  In 
his June 2005 notice of disagreement the veteran asserted 
that he had submitted two separate VA Forms 21-686c in August 
2002 and that he had mailed the form dated August 24, 2002, 
with the required information about S.M.T. on that date.  In 
statements in support of his claim he asserted his original 
submission of the August 24, 2002, VA Form 21-686c may have 
been lost or misfiled because his claims file was sent to 
Washington, DC, for appellate review.  

Based upon the evidence of record, the Board finds VA first 
received a claim for additional dependency benefits for the 
veteran's stepchild, S.M.T., on February 7, 2005.  There is 
no probative evidence of an earlier claim having been 
received by VA.  In fact, the statements of the veteran and 
his spouse that they became aware of entitlement to 
additional benefits for S.M.T. in August 2002 and submitted 
the required information at that time are inconsistent with 
their failure to act upon VA notice that payment only 
included an additional amount for the veteran's spouse on 
August 26, 2002, and June 11, 2003.  Although the veteran 
reported that he mailed a VA Form 21-686c providing the 
necessary information for S.M.T. on August 24, 2002, and 
asserted it may have been lost or misplaced by VA, a 
statement by a claimant, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Therefore, the 
Board finds the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than March 1, 2005, 
for payment of additional compensation for a dependent child 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


